Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-14, 16-19 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Sathe (US 2007/0294615 A1), published on December 20, 2007.
	As to claim 1, Sathe teaches “A method of selectively providing different types of search engine results to different searchers” in par. 0004 (“…it may be beneficial to have a method that will personalize search results pages according to an individual user's needs or interests”).
Sathe teaches “for each of a plurality of different unique identities, logging a browsing history for the unique identity including generating keyword tags derived from one or more of previous search queries of the unique identity, previously selected search results selected by the unique identity, and previously presented rich segment experiences presented to the unique identity” in par. 0022 (“…the aggregator component can be configured to monitor and collect a user's search history information that can include any information related to the way in which a user has searched for data on the Internet. Such information can include, but not limited to, search terms/keywords, times when searches queries have been submitted, web results  from a search results page that were accessed, time spent on a search results page, advertisements accessed on a search results page, instant answers accessed on a search results page, and any other information derived from a user's searching experience”; user's search history information is collected as to teach for each of a plurality of different unique identities, logging a browsing history for the unique identity).
 Sathe teaches “for each of a plurality of different rich segment experiences configured to present curated segment-specific information with other search results on a search result web page and defined in terms of a different set of keyword tags” in par. 0027 (“…the monitor component can create an alert to inform the layout component 214 to display instant answers above the algorithmic search results”; Noting that “instant answers” corresponds curated segment-specific information, “algorithmic search results” corresponds to other search results on a search result web page) and par. 0022 (“…Such information can include, but not limited to, search terms/keywords…”).
Sathe teaches “associating the unique identity with the rich segment experience responsive to the browsing history for the unique identity satisfying correlation criteria of the rich segment experience, wherein the correlation criteria is satisfied based at least in part on a set of keyword tags associated with the rich segment experience matching keyword tags associated with the unique identity” in par. 0026 (time user spends on a search result page corresponds to associating the unique identity with the rich segment experience responsive to the browsing history; “the satisfaction score” is derived from user access frequency as to teach of correlation criteria of the rich segment experience) and in par. 0022 (“…the aggregator component can be configured to monitor and collect a user's search history information that can include any information related to the way in which a user has searched for data on the Internet. Such information can include, but not limited to, search terms/keywords, times when searches queries have been submitted, web results  from a search results page that were accessed, time spent on a search results page, advertisements accessed on a search results page, instant answers accessed on a search results page, and any other information derived from a user's searching experience”).
Sathe teaches “responsive to receiving a search query from the unique identity previously associated with the rich segment experience, presenting the rich segment experience with other search results on the search result web page” in paragraphs [0026-0027] (alert is created in response to access frequency, and eventually caused layout component to display more advertisements along with other search results).
Sathe teaches “and responsive to receiving the search query from a different unique identity not previously associated with the rich segment experience, presenting other search results without the rich segment experience on the search result web page” in paragraphs [0024-0025] (algorithmic search result (usually includes links) corresponds to presenting other search results without the rich segment experience on the search result web page as a result of the access frequency monitor component).
As to claim 2, Sathe teaches “wherein the rich segment experience is presented with other search results only if the search query received from the unique identity exceeds a relaxed-trigger threshold” in par. 0027 (“For example, if the access frequency monitor component 216 determines that a user accesses advertisements at a high frequency that reaches a certain threshold, the monitor component can create an alert to inform the layout component 214 to display instant answers above the algorithmic search results.”);
As to claim 3, Sathe teaches “presenting the rich segment experience with other search results if the search query received from the different unique identity exceeds a stringent-trigger threshold greater than the relaxed-trigger threshold” in par. 0027 (“For example, if the access frequency monitor component 216 determines that a user accesses advertisements at a high frequency that reaches a certain threshold, the monitor component can create an alert to inform the layout component 214 to display instant answers above the algorithmic search results.”; It is noted that “a certain threshold” is a finite number (to compare with a “high frequency”), it is inherent that Sathe also suggests to have finite number of thresholds in which one threshold is greater than another).
As to claim 4, Sathe teaches “wherein the rich segment experience is not presented with other search results if the search query received from the unique identity does not exceed a relaxed-trigger threshold” in par. 0029 (“the default search results page is modified when the determined user access frequency reaches the threshold frequency value.  In an embodiment, the default search results page is modified by increasing or decreasing the quantity of the type of non-algorithmic search result”. Noting that decreasing the quantity of the type of non-algorithmic search result is to adjust the result so that the rich segment experience is not presented with other search results (non-algorithmic search result corresponds to the rich segment experience).
As to claim 8, Sathe teaches “generating a confidence score for the rich segment experience based on the search query, and wherein the rich segment experience is positioned on the search result web page based on the confidence score” in par. 0026 (“…The satisfaction score will be used to show how confident the access frequency monitor component is that the user was satisfied with the particular type of search result…”).
As to claim 9, Sathe teaches “wherein the other search results are individualized for the unique identity based on the browsing history for the unique identity” in par. 0005 (“A system and method for personalizing a search results mix based on a user's search history are disclosed…”).
As to claim 10, Sathe teaches “wherein the unique identity is associated with a user identity across different computing devices” in par. 0011 (“Accessing a search result can comprise utilizing any type of input device to obtain information from a search result…”).
As to claim 11, Sathe teaches “wherein the unique identity is associated with a particular computing device” in par. 0015 (“…other machine, such as a personal data assistant or other handheld device…”);
As to claim 12, it is rejected for similar reason as claims 1-4.
As to claim 13, Sathe teaches “wherein logging the browsing history for the unique identity includes generating keyword tags derived from one or more of previous search queries, previously selected search results, and previously presented rich segment experiences” in par. 0022 (keyword tags and previously selected search results), par. 0024 (instants answers correspond to presented rich segment experiences).
As to claim 14, Sathe teaches “wherein each rich segment experience is defined in terms of a different set of keyword tags” par. 0024 (instants answers correspond to presented rich segment experiences).
Sathe teaches “and wherein the correlation criteria is satisfied based on a set of keyword tags associated with the rich segment experience matching keyword tags associated with the unique identity” in par. 0013 (“For example, if a user enters the search query "nation's capital," the instant answer "Nation's Capital: Washington, D.C." may be presented to the user.  The instant answer may have come directly from the Encarta database.  The instant answers may be convenient as a user can instantly receive an answer without having to go through any of the algorithmic search results”; "Nation's Capital: Washington, D.C." contains matching keywords of “nation's capital”).

As to claim 16, it is rejected for similar reason as claims 1-4 and 8.
As to claim 17, it is rejected for similar reason as claims 1-4.
As to claim 18, Sathe teaches “wherein logging the browsing history for the unique identity includes generating keyword tags derived from one or more of previous search queries, previously selected search results, and previously presented rich segment experiences” in par. 0022 (keyword tags and previously selected search results), par. 0024 (instants answers correspond to presented rich segment experiences).

As to claim 19, Sathe teaches “wherein each rich segment experience is defined in terms of a different set of keyword tags” par. 0024 (instants answers correspond to presented rich segment experiences).
Sathe teaches “and wherein the correlation criteria is satisfied based on a set of keyword tags associated with the rich segment experience matching keyword tags associated with the unique identity” in par. 0013 (“For example, if a user enters the search query "nation's capital," the instant answer "Nation's Capital: Washington, D.C." may be presented to the user.  The instant answer may have come directly from the Encarta database.  The instant answers may be convenient as a user can instantly receive an answer without having to go through any of the algorithmic search results”; "Nation's Capital: Washington, D.C." contains matching keywords of “nation's capital”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sathe (US 2007/0294615 A1), published on December 20, 2007 in view of Kim et al (“Kim” US 2017/0060960 A1), published on March 02, 2017.
As to claim 7, it appears Sathe does not explicitly teach “wherein logging the browsing history for the unique identity includes filtering out previously selected search results having dwell times that are less than a threshold time from being used to generate keyword tags for the unique identity”.
However, Kim teaches “wherein logging the browsing history for the unique identity includes filtering out previously selected search results having dwell times that are less than a threshold time from being used to generate keyword tags for the unique identity” in par. 0017 (“…A dissatisfaction value, as used herein, may refer to a value associated with a user selection of a result in the search result list, where the selection results in a dwell time that is below a predefined threshold”).
Sathe and Kim are analogous art because they are in the same field of endeavor, database management system. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to log query data, as disclosed by Bathes, to include “wherein logging the browsing history for the unique identity includes filtering out previously selected search results having dwell times that are less than a threshold time from being used to generate keyword tags for the unique identity”, as taught by Kim, in order to log in sufficient browsing history data (see Kim par. 0017).
As to claim 15, it appears Sathe does not explicitly teach “wherein logging the browsing history for the unique identity includes filtering out previously selected search results having dwell times that are less than a threshold time from being used to generate keyword tags for the unique identity”.
However, Kim teaches “wherein logging the browsing history for the unique identity includes filtering out previously selected search results having dwell times that are less than a threshold time from being used to generate keyword tags for the unique identity” in par. 0017 (“…A dissatisfaction value, as used herein, may refer to a value associated with a user selection of a result in the search result list, where the selection results in a dwell time that is below a predefined threshold”).
Sathe and Kim are analogous art because they are in the same field of endeavor, database management system. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to log query data, as disclosed by Bathes, to include “wherein logging the browsing history for the unique identity includes filtering out previously selected search results having dwell times that are less than a threshold time from being used to generate keyword tags for the unique identity”, as taught by Kim, in order to log in sufficient browsing history data (see Kim par. 0017).

As to claim 20, it appears Sathe does not explicitly teach “wherein logging the browsing history for the unique identity includes filtering out previously selected search results having dwell times that are less than a threshold time from being used to generate keyword tags for the unique identity”.
wherein logging the browsing history for the unique identity includes filtering out previously selected search results having dwell times that are less than a threshold time from being used to generate keyword tags for the unique identity” in par. 0017 (“…A dissatisfaction value, as used herein, may refer to a value associated with a user selection of a result in the search result list, where the selection results in a dwell time that is below a predefined threshold”).
Sathe and Kim are analogous art because they are in the same field of endeavor, database management system. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to log query data, as disclosed by Bathes, to include “wherein logging the browsing history for the unique identity includes filtering out previously selected search results having dwell times that are less than a threshold time from being used to generate keyword tags for the unique identity”, as taught by Kim, in order to log in sufficient browsing history data (see Kim par. 0017).

Response to Arguments
Regarding Applicant’s argument, on page 12 of the remark, with respect to amended claim 1, Applicant argues that Sathe does not disclose the claimed subject matter. Applicant further argues that Sathe discloses the access frequency which is used to alert a modification of a search result page for a particular use. Applicant’s arguments are respectfully considered, but are not persuasive. According to Sathe’s par. 0022 (“…the aggregator component can be configured to monitor and collect a user's search history information that can include any information related to the way in which a user has searched for data on the Internet. Such information can include, but not limited to, search terms/keywords, times when searches queries have been submitted, web results from a search results page that were accessed, time spent on a search results page, advertisements accessed on a search results page, instant answers accessed on a search results page, and any other information derived from a user's searching experience”), a unique identify (users’ search history) can be associated with a rich segment experience based on matching keyword tags of the unique identity.
Regarding Applicant’s argument, on pages 12-14 of the remark, with respect to amended claim 12, Applicant argues that “Sathe does not explicitly teach or suggest a relaxed-trigger threshold and a stringent-trigger threshold that is applied to rich segment experiences differently based on a rich segment experience being previously associated with a unique identity”. Applicant’s arguments are respectfully considered, but are not persuasive. In par. 0027 (“For example, if the access frequency monitor component 216 determines that a user accesses advertisements at a high frequency that reaches a certain threshold, the monitor component can create an alert to inform the layout component 214 to display instant answers above the algorithmic search results.”), Sathe suggests “a certain threshold” (corresponding to a stringent-trigger threshold) which is a finite number (to compare with a “high frequency” corresponding to a relaxed-trigger threshold), and thus it is inherent that Sathe also suggests to have finite number of thresholds in which one threshold is greater than another where those threshold values are previously associated with a user unique identity.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-272-36760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LOC TRAN/
Primary Examiner, Art Unit 2165